DETAILED ACTION
Claims 1-15 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 12 are independent claims. Claims 2-7, 9-11, 13-15 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 09-01-2021.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-01-2021 and 02-09-2022 are in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0200567 (hereinafter Huang) in view of U.S. Publication No. 2010/0253257 (hereinafter Clothier) and further view of U.S. Publication No. 2019/0332154 (hereinafter Thompson). 

As per claims 1, 8, 12, Huang discloses a power adapter for sharing redundant power, comprising: 
a primary power input; (external power source 3; Fig. 1) 
a redundant power input; (external power source ; Fig. 1)
a redundant power supply input; (external power source having input port; Fig 1)  
a controller coupled to the input, the controller to: (rectification filter unit/power factor correction unit coupled to input/output ports of the power module 1; Fig. 1) 
direct power from the primary power input to an electronic device; (external power source 3 supplying power to load 4; Fig. 1) 
direct power from the redundant power input to the electronic device, to another power adapter, or both; (external power source supplying power to load 4 via the bottom power module 1/power integration backboard 2; Fig. 1) 

Huang does not distinctly disclose the following;
power supply identification signal (RPS ID); 
modify an RPS ID from the RPS ID input in response to directing power from the redundant power input to the electronic device; and 
output the modified RPS ID to [controller] 

However, Clothier explicitly discloses the following:
power supply identification signal (RPS ID); (¶ [005] states “The input signal may include, for example, a power-supply identification signal” )
modify an RPS ID from the RPS ID input in response to directing power from the redundant power input to the electronic device; and (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery)
output the modified RPS ID to [controller].   (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Huang and Clothier because both references are in the same field of endeavor. Clothier’s teaching of submitting a power identification signal would enhance Huang's system by allowing the load to adjust power drawn based on the type of power source attached, thus enhancing system performance. 
Huang does not distinctly disclose output the modified RPS ID to the another power adapter. 
However, Thompson discloses that. In particular, Thompson discloses the following:
power supply identification signal (RPS ID); (the information may be provided as different power supply identifier (PSID) values; abstract) 
modify an RPS ID from the RPS ID input in response to directing power from the redundant power input to the electronic device; and (¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter. 
output the modified RPS ID to the another power adapter. ¶ [0028] states that “this power adapter-provided PSID data may be provided via cable 112 to the external energy storage device 104 and the external energy storage device 104 may pass the AC-DC power adapter-provided PSID on through on cable 108 to the information handling system 102. ” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Huang as modified and Thompson because all references are in the same field of endeavor. Thompson’s teaching of conveying the PSID value from one power source to another would enhance Huang's as modified system because it would allow the information handling system to operate at power levels that are more appropriate dependent on power source connected. 
As per claims 2, Huang as modified discloses comprising a first buck-boost converter coupled to the primary power input and to a power output, the power output to couple to the electronic device.  (Huang: external power source 3 coupled to the top power supply module 1 having converter 13 that leads to load 4 ; Fig 1)
As per claims 3, Huang as modified discloses comprising a second buck-boost converter coupled to the redundant power input and to the power output.  (Huang: external power source  coupled to the bottom power supply module 1 having converter that leads to load 4 ; Fig 1) 
As per claims 5, Huang as modified discloses wherein the primary power input is to couple to a primary power supply, and wherein the controller is to receive a primary power supply identification signal (PPS ID), the PPS ID indicating a status of the primary power supply.  (Thompson: (¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter) (Clothier:  ¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery)

As per claims 6, Huang as modified discloses wherein the controller is to provide redundant power from the redundant power input to the electronic device based on the PPS ID.  (Thompson: power is provided to IHS by power adapter 106 or external energy storage device or both including each providing their unique PSID; Fig. 1, pa [0028], (Clothier; (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery) & (Huang, Fig 1 having 2 external power sources) 

As per claims 7, Huang as modified discloses wherein the RPS ID input is to couple to a redundant power supply, and wherein the RPS ID comprises an analog voltage and is to indicate an available power budget of the redundant power supply. (Thomson:  providing the power state information may include providing the information on a single conductor in an analog ¶ [0070] and “SOC of the energy storage element 204 has fallen below a particular level. The level is related to the amount of energy required for the information handling system 102 to perform its graceful shutdown” ¶ [0032] )
As per claim 8, Huang as modified discloses a system for sharing redundant power, comprising: 
a first buck-boost converter coupled to a primary power input and to a power output; (Huang: external power source 3 coupled to the top power supply module 1 having converter 13 that leads to load 4 ; Fig 1)
a second buck-boost converter coupled to a redundant power input and to the power output; .  (Huang: external power source  coupled to the bottom power supply module 1 having converter that leads to load 4 ; Fig 1)
a redundant power output coupled to the redundant power input; and (bottom power supply 1 coupled to external power source; Fig 1)
a controller coupled to a redundant power supply identification signal (RPS ID) input, to an RPS ID output, to an enable input of the first buck-boost converter, (Huang, power module 1; Fig 1) and to an enable input of the second buck- boost converter.  (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery) & ((¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter.)
As per claim 9, Huang as modified discloses wherein the controller is to update an RPS ID based on an available power budget of a redundant power supply coupled to the redundant power input, and wherein the controller is to output the updated RPS ID on the RPS ID output.  (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery) & ((¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter.)

As per claim 12, Huang as modified discloses a system for sharing redundant power, comprising: 
a first electronic device; (Thompson: 102 IHS; Fig 1) & (Huang; load 4; Fig 1) 
a first power adapter coupled to the first electronic device; (power adapter 102 coupled to 102 IHS; Fig 1)  & (Huang: external power source supplying power to load 4 via the bottom power module 1/power integration backboard 2; Fig. 1)
a first primary power supply coupled to the first power adapter; (Thompson: AC wall Power) & (Huang: ; external power source supplying power to load 4 via the bottom power module 1/power integration backboard 2; Fig. 1)
a second electronic device; (Thompson:¶ [0022]) states that the external energy storage may provide power to “multiple information handling systems 102”) 
a second power adapter coupled to the second electronic device; (Thompson: ¶ [0022] states that “a single external energy storage device 104 may provide power to multiple information handling systems 102” ) &  (Huang: external power source 3 supplying power to load 4 via the top power module 1/power integration backboard 2; Fig. 1)
a second primary power supply coupled to the second power adapter; and (Thompson: DC power from battery of external energy device 104); ¶ [0025] ) & ( (Huang: external power 3 source supplying power to load 4 via the top power module 1/power integration backboard 2; Fig. 1)
 a redundant power supply coupled to the first power adapter via a first power supply connection and a first redundant power supply identification signal (RPS ID) connection, the first power adapter coupled to the second power adapter via a second power supply connection and a second RPS ID connection.  (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery) & ((¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter.)
As per claim 13, Huang as modified discloses wherein the first and second power supply connections connect to each other.  (Thompson; power adapter and external energy device 104 are daisy chained using the same input 112/output cable 108; Fig 1) 
As per claim 14, Huang as modified discloses wherein the first power adapter is to modify the RPS ID and to provide the modified RPS ID to the second power adapter.  (¶ [005] states that “The input signal may include, for example, a power-supply identification signal. Accordingly, a different power map may be selected for different types of power supply, and in particular power supplies of different voltages.” ¶s [0104-[0105] states “the drive controller 16 stores five power maps and selects one of the power maps according to the status of the power-supply ID signal” and “a different power map is selected according to whether a 6-cell battery pack or a 4-cell battery pack is attached to the product 1”. Therefore, to a person having ordinary skill in the art these teaching allude to that when a user changes the battery to product 1 from a 4-cell battery to a 6-cell battery or vice versa, the corresponding power supply identification signal is submitted to the drive controller that is associated with the type of battery) & ((¶ [0028] states that” the external energy storage device 104, e.g., on MCU 202, based on the presence/absence of AC power on cable 112 from the power adapter 106 and/or based on the SOC of the energy storage element 204. The MCU 202 may communicate different PSID to the embedded controller 212 over the cable 108” and “the power adapter 106 may also provide its PSID (e.g., a distinct PSID”. Therefore, different PSID values may be received based on whether it is the external power supply providing the power or the power adapter.)
As per claim 15, Huang as modified discloses wherein the redundant power supply is to simultaneously provide power to the first and second electronic devices. (Thompson:¶ [0022]) states that the external energy storage may provide power to “multiple information handling systems 102”)


Allowable Subject Matter
Claim 4, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2014/0028100 which discloses the invention directed to a power supply system includes at least a first power supply module and at least one redundant power supply module. The at least one power supply module supplies power to an output terminal. The at least one redundant power supply module operates in a first state and in a second state. In the first state the second power supply module supplies power to the output terminal. In the second state the second power supply module provides standby power and operates in a burst mode (for example, such as a discontinuous conduction mode)


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov